EXAMINER’S COMMENT
	This Corrected Notice of Allowability is being mailed to correct the numbering of the claims listed at item 3 on the Notice of Allowability PTOL-37 mailed on 06/01/2021, which incorrectly listed claims 1, 4, 6-10, 12-13, 16, 18, and 21 as the allowed claims.
	The allowed claims, as listed in claim set in the Examiner’s Amendment mailed on 06/01/2021, are claims 1, 4, 6-9, 11-13, 16, 18, and 21.  This Corrected Notice of Allowability lists the claims correctly in item 3 to resolve the discrepancy.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
6/7/2021